Judgment of conviction and order of the County Court of Nassau county affirmed. No opinion. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents upon the ground that since it is conceded that defendant was convicted on his plea of guilty of burglary in the third degree as a first offense, he could not, under section 1943 of the Penal Law,  be sentenced as a second offender, where, in the case of his first conviction, sentence was suspended. (People ex rel. Marcley v. Lawes, 254 N. Y. 249.)